DETAILED ACTION
This action is in response to applicant election of Group I and Species II received on 11/11/2020. Claims 1-20 were previously pending. Claim 18 has been withdrawn from further concentration. A complete action on the merits of claims 1-17 and 19-20 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Election/Restrictions
Claim 18 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller (US Pub. No. 2015/0142031); hereinafter Faller’031.
Regarding Claim 1, Faller’031 teaches a surgical instrument (Fig. 1), comprising:
(a)    a body assembly 22 (Fig. 1);
(b)    an ultrasonic waveguide 80 extending through the body assembly ([0068] and Fig. 1);
(c)    an ultrasonic blade 42 connected to a distal end of the ultrasonic waveguide ([0068] and Fig. 2);
(d)    a clamp arm assembly 50 configured to move from an opened position for receiving a tissue toward a closed position for clamping the tissue relative to the ultrasonic blade ([0065] and Figs. 1-4), wherein the clamp arm assembly includes:
(i)    a clamp body 54, and
(ii)    a clamp pad 55 connected to the clamp body facing the ultrasonic blade ([0065] and Fig. 2);
(e)  a clamp arm actuator 51 operatively connected to the clamp arm assembly and configured to selectively move from a first position toward a second position relative to the body 
(f)    a modular coupling operatively connected to the clamp arm assembly such that at least the clamp pad of the clamp arm assembly is configured to be disconnected relative to the ultrasonic blade for replacement thereof (“a proximal end of clamp arm (54) is disposed within a distal recess (56) of a shank portion (51) of clamp arm assembly (50); and is secured therein by a pin (58). Various other suitable ways in which clamp arm (54) may be integrated into clamp arm assembly (50) will be apparent to those of ordinary skill in the art in view of the teachings herein” [0066] and Fig. 2).
Regarding Claim 2, Faller’031 teaches wherein the modular coupling includes a clamp actuator connection positioned on the clamp arm actuator and a clamp body connection positioned on the clamp body, wherein the clamp actuator connection is configured to removably connect to the clamp body connection such that the clamp arm assembly is removable from the clamp arm actuator for replacing the clamp arm assembly (Fig. 2).
Regarding Claim 3, Faller’031 teaches wherein the clamp actuator connection comprises one of a biased projection tab or an aperture and the clamp body connection comprises the other of the biased projection tab or the aperture, wherein the aperture is configured to removably receive the biased projection tab for removable connection therebetween (recess 56 and pin 58 as seen in Fig. 2 and disclosed in [0066]).
Regarding Claim 9, Faller’031 teaches wherein the clamp actuator connection comprises one of a longitudinal tab or a longitudinal slot and the clamp body connection comprises the other of longitudinal tab or the longitudinal slot, wherein the longitudinal slot is configured to 
Regarding Claim 10, Faller’031 teaches wherein the clamp actuator connection comprises one of a pin tab or an aperture and the clamp body connection comprises the other of the pin tab or the aperture, wherein the aperture is configured to removably receive the pin tab for removable connection therebetween (recess 56 and pin 58 as seen in Fig. 2 and disclosed in [0066]).

Claims 1-3, 9-10, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller (US Pub. No. 2006/0079874); hereinafter Faller’874.
Regarding Claim 1, Faller’874 teaches a surgical instrument (abstract), comprising:
(a)    a body assembly 68 (Fig. 1);
(b)    an ultrasonic waveguide 80 extending through the body assembly ([0069] and Fig. 2);
(c)    an ultrasonic blade 79 connected to a distal end of the ultrasonic waveguide ([0069] and Figs. 1-2);
(d)    a clamp arm assembly 60 configured to move from an opened position for receiving a tissue toward a closed position for clamping the tissue relative to the ultrasonic blade ([0077]-[0078] and Figs. 1-2), wherein the clamp arm assembly includes:
(i)    a clamp body 56 (Figs. 1-4c), and
(ii)    a clamp pad 58 (Fig. 3A) connected to the clamp body facing the ultrasonic blade ([0081] and Fig. 3A);
(e)  a clamp arm actuator (actuating member 76) operatively connected to the clamp arm assembly and configured to selectively move from a first position toward a second position relative to the body to thereby respectively direct the clamp arm assembly from the opened position toward the closed position ([0077]-[0078] and Figs. 1-2); and
(f)    a modular coupling operatively connected to the clamp arm assembly such that at least the clamp pad of the clamp arm assembly is configured to be disconnected relative to the ultrasonic blade for replacement thereof (“Clamp arm 56 is pivotally connected to outer tube 72 via corresponding through holes 52a and 52b on clamp arm 56 and 52c and 52d on outer tube 72. A securing pin or rivet 57 slides through holes 52a-d to secure clamp arm 56 to outer tube 72” in [0091] and/or “Pivot studs 54a,b (54a not shown) on clamp arm 56 engage pivot holes 54c,d (54d not shown) at the distal end of inner tube 76” in [0092] and/or “Referring to FIGS. 3a-e, one expression of clamp arm 56 has different shaped slots for accepting two or more tissue pads. This configuration prevents mis-loading of the tissue pads and assures that the appropriate pad is loaded at the correct location within clamp arm 56. For example clamp arm 56 may comprise a distal T-shaped slot 53a for accepting a T-shaped flange 53b' of distal clamp pad 58a' and a proximal wedged-shaped or dove tailed-shaped slot 55a for accepting a wedge-shaped flange 55b' of proximal clamp pad 58b'. Tab stop 51 engages the proximal end of proximal clamp pad 58b' to secure the clamp pads onto clamp arm 56. As would be appreciated by those skilled in the art, flanges 53b' and 55b' and corresponding slots 53a and 55a may have alternate shapes and sizes to secure the clamp pads to the clamp arm” in [0085]).
Regarding Claim 2, Faller’874 teaches wherein the modular coupling includes a clamp actuator connection positioned on the clamp arm actuator and a clamp body connection 
Regarding Claim 3, Faller’874 teaches wherein the clamp actuator connection comprises one of a biased projection tab or an aperture and the clamp body connection comprises the other of the biased projection tab or the aperture, wherein the aperture is configured to removably receive the biased projection tab for removable connection therebetween (either interpretation of “Clamp arm 56 is pivotally connected to outer tube 72 via corresponding through holes 52a and 52b on clamp arm 56 and 52c and 52d on outer tube 72. A securing pin or rivet 57 slides through holes 52a-d to secure clamp arm 56 to outer tube 72” in [0091] and/or “Pivot studs 54a,b (54a not shown) on clamp arm 56 engage pivot holes 54c,d (54d not shown) at the distal end of inner tube 76” in [0092] comprise projection tabs or an apertures configured to removably receive the biased projection tab for removable connection therebetween).
Regarding Claim 9, Faller’874 teaches wherein the clamp actuator connection comprises one of a longitudinal tab or a longitudinal slot and the clamp body connection comprises the other of longitudinal tab or the longitudinal slot, wherein the longitudinal slot is configured to removably receive the longitudinal tab for removable connection therebetween (“Pivot studs 54a,b (54a not shown) on clamp arm 56 engage pivot holes 54c,d (54d not shown) at the distal end of inner tube 76” in [0092] comprise a longitudinal tab (here interpreted to be a stud 54a-b) 
Regarding Claim 10, Faller’874 teaches wherein the clamp actuator connection comprises one of a pin tab or an aperture and the clamp body connection comprises the other of the pin tab or the aperture, wherein the aperture is configured to removably receive the pin tab for removable connection therebetween (“Pivot studs 54a,b (54a not shown) on clamp arm 56 engage pivot holes 54c,d (54d not shown) at the distal end of inner tube 76” in [0092] comprise a pin tab (here interpreted to be a stud 54a-b)or an aperture (here interpreted to be 54c-d) wherein the aperture is configured to removably receive the pin tab for removable connection therebetween).
Regarding Claim 12, Faller’874 teaches wherein the clamp arm assembly 60 includes another clamp pad (clamp pads 58a’ and 58b’ as shown in Figs. 3a-4b), wherein the modular coupling includes a clamp actuator connection positioned on the clamp arm actuator and a clamp body connection positioned on the clamp body (“Pivot studs 54a,b (54a not shown) on clamp arm 56 engage pivot holes 54c,d (54d not shown) at the distal end of inner tube 76” in [0092]), wherein the clamp actuator connection is configured to removably connect to the clamp body connection such that the clamp arm assembly is selectively movable relative to the clamp arm actuator from a first use position (completely closed position where clamp pad 58a’ would contact the tissue in between) to a second use position (slightly open position where the second clamp pad 58b’ would remain in contact with tissue), wherein one of the clamp pads faces the ultrasonic blade in the first use position for use (clamp pad 58a’), and wherein the other of the clamp pads faces the ultrasonic blade in the second use position for use (clamp pad 58b’).
Regarding Claim 13, Faller teaches wherein the clamp arm assembly 60 (Fig. 3d) further includes a clamp pad cap (the bottom portion of clamp pad 58), wherein the modular coupling includes a clamp cap connection 53b’ positioned on the clamp pad cap and a clamp body connection positioned on the clamp body, wherein the clamp pad connection is configured to removably connect to the clamp body connection such that the clamp pad is removably secured between the clamp pad cap and the clamp body for replacing the clamp arm assembly (see annotated figure below).

    PNG
    media_image1.png
    763
    725
    media_image1.png
    Greyscale

Regarding Claim 14, Faller’874 teaches wherein the modular coupling includes a longitudinal tab and a longitudinal slot, wherein the clamp pad has the longitudinal tab or the 
Regarding Claim 15, Faller’874teaches wherein the clamp arm assembly and the clamp arm actuator are configured to be selectively moved to a release configuration, wherein the modular coupling is configured to release the clamp arm assembly relative to the clamp arm actuator in the release configuration for replacement of the clamp arm assembly ([0092] and Figs. 2-4b).
Regarding Claim 16, Faller’874teaches further comprising a modular connection tool configured to engage at least a portion of the clamp arm assembly or at least a portion of the modular coupling to thereby connect or disconnect the at least the portion of the clamp arm assembly relative to the ultrasonic blade (pin 57 as disclosed in [0091] also see Figs. 4a-b).
Regarding Claim 19, Faller’874teaches a surgical instrument (Fig. 1), comprising:
(a)    a body assembly 72 (Fig. 1);
(b)    an ultrasonic waveguide 80 extending through the body assembly ([0069] and Figs. 1-2);
(c)    an ultrasonic blade 79 connected to a distal end of the ultrasonic waveguide (Figs. 1-2);
(d)    a clamp arm assembly 60 configured to move from an opened position for receiving a tissue toward a closed position for clamping the tissue relative to the ultrasonic blade, wherein the clamp arm assembly includes ([0077]-[0078] and Figs. 1-2):
(i)    a clamp body 56 (Figs. 1-4b), and
(ii)    a clamp pad 58 (Fig. 3A) connected to the clamp body facing the ultrasonic blade ([0081] and Fig. 3A);
(e)  a clamp arm actuator (actuating member 76) operatively connected to the clamp arm assembly and configured to selectively move from a first position toward a second position relative to the body to thereby respectively direct the clamp arm assembly from the opened position toward the closed position ([0077]-[0078] and Figs. 1-2); and
(f)    at least one alignment feature (pin 57) connected to the body assembly 72 and contacting the clamp arm assembly 60, wherein the at least one alignment feature is configured to control jaw offset and cross jaw between the clamp body and the ultrasonic blade ([0091] and Figs. 4a-b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Faller’031 as applied above, in view of Sanai (US Pub. No. 2012/0203143).
Regarding Claim 4, Faller’031 teaches the clamp actuator connection comprises recess 56 and pin 58 as seen in Fig. 2 and disclosed in [0066]  and although explicitly states that “Various other suitable ways in which clamp arm (54) may be integrated into clamp arm assembly (50) will be apparent to those of ordinary skill in the art in view of the teachings herein” in [0066] does not specifically teach wherein the clamp actuator connection comprises one of a threaded stud or a threaded aperture and the clamp body connection comprises the other of the threaded stud or the threaded aperture, wherein the threaded aperture is configured to threadably receive the threaded stud for removable connection therebetween. In the same field of invention, Sanai teaches different attachment means to detachably connecting parts of an ultrasonic instrument together such as by press-fitted or alternatively screwing the elements together, see [0057], which is an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a screw attachment means for pin and slot.  
Regarding Claim 8, Faller’031 teaches the clamp actuator connection comprises recess 56 and pin 58 as seen in Fig. 2 and disclosed in [0066]  and although explicitly states that “Various other suitable ways in which clamp arm (54) may be integrated into clamp arm assembly (50) will .   

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Faller’031.
Regarding Claim 6, Faller’031 teaches the clamp actuator connection comprises recess 56 and pin 58 as seen in Fig. 2 and disclosed in [0066]  and although explicitly states that “Various other suitable ways in which clamp arm (54) may be integrated into clamp arm assembly (50) will be apparent to those of ordinary skill in the art in view of the teachings herein” in [0066] does not specifically teach wherein the clamp actuator connection comprises one of a bayonet tab or a bayonet slot and the clamp body connection comprises the other of the bayonet tab or the bayonet slot, wherein the bayonet slot is configured to removably receive bayonet tab for removable connection therebetween. Faller’031 shows the use of a bayonet tab or a bayonet slot as attachment means with respect to different detachable components shown in Fig. 29, .  

Claims 5, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Faller’031 as applied above, in view of Faller (US Pub. No. 2015/0148835); hereinafter Faller’835.
Regarding Claim 5, Faller’031 teaches the clamp actuator connection comprises recess 56 and pin 58 as seen in Fig. 2 and disclosed in [0066]  and although explicitly states that “Various other suitable ways in which clamp arm (54) may be integrated into clamp arm assembly (50) will be apparent to those of ordinary skill in the art in view of the teachings herein” in [0066] does not specifically teach wherein the clamp actuator connection comprises one of a male lure lock or a female luer lock and the clamp body connection comprises the other of the male luer lock or the female luer lock, wherein the female luer lock is configured to removably receive the male luer lock for removable connection therebetween. . In the same field of invention, Faller’835 teaches different means of connection pieces to attach two detachable parts of an ultrasonic instrument together such as a luer lock (seen in Fig. 13, also see [0109]), which is an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a luer lock attachment means for pin and slot. 
Regarding Claim 17, Faller’031 teaches the invention as applied above, but does not teach wherein the modular coupling further includes an electronic connection configured to communicate electrical signals therealong.
In the same field of invention, Faller’835 teaches the end effector may comprise “an electrode for the emission of RF electro surgical current, which may be used to cut and/or seal tissue. Additionally, clamp arm (744, 844) may extend for a similar length to support another opposing charged electrode (e.g., when a bi-polar system is used)” in [0125]. It would have been obvious to one having ordinary skill in the art at the time of the invention to add an electrode to the clamp assembly of Faller’031 in order to use a single device for multiple procedures such as using it for cutting and/or sealing tissue as Faller’835 teaches in order to simplify the design and use a single device for multiple procedures without the need to withdraw the device and use a second instrument for cutting the tissue. 
Regarding Claim 20, Faller’031 teaches a surgical instrument (Fig. 1), comprising:
(a)    a body assembly 22 (Fig. 1);
(b)    an ultrasonic waveguide 80 extending through the body assembly ([0068] and Fig. 1);
(c)    an ultrasonic blade 42 connected to a distal end of the ultrasonic waveguide ([0068] and Fig. 2);
(d)    a clamp arm assembly 50 configured to move from an opened position for receiving a tissue toward a closed position for clamping the tissue relative to the ultrasonic blade ([0065] and Figs. 1-4), wherein the clamp arm assembly includes:
(i)    a clamp body 54, and
(ii)    a clamp pad 55 connected to the clamp body facing the ultrasonic blade ([0065] and Fig. 2);
(e)  a clamp arm actuator 51 operatively connected to the clamp arm assembly and configured to selectively move from a first position toward a second position relative to the body to thereby respectively direct the clamp arm assembly from the opened position toward the closed position ([0065]-[0066] and Figs. 1-2); and
(f)    a modular coupling operatively connected to the clamp arm assembly such that at least one of the clamp pad -or the electrode- of the clamp arm assembly is configured to be modularly disconnected from the clamp pad (“a proximal end of clamp arm (54) is disposed within a distal recess (56) of a shank portion (51) of clamp arm assembly (50); and is secured therein by a pin (58). Various other suitable ways in which clamp arm (54) may be integrated into clamp arm assembly (50) will be apparent to those of ordinary skill in the art in view of the teachings herein” [0066] and Fig. 2);
However,  Faller’031 does not teach the clamp assembly comprising (iii) an electrode, wherein the electrode is operable to apply electrical energy to tissue.
In the same field of invention, Faller’835 teaches the end effector may comprise “an electrode for the emission of RF electro surgical current, which may be used to cut and/or seal tissue. Additionally, clamp arm (744, 844) may extend for a similar length to support another opposing charged electrode (e.g., when a bi-polar system is used)” in [0125]. It would have been obvious to one having ordinary skill in the art at the time of the invention to add an electrode to the clamp assembly of Faller’031 in order to use a single device for multiple procedures such as using it for cutting and/or sealing tissue as Faller’835 teaches in order to simplify the design and . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Faller’031 as applied above, in view of Houser (US Patent No. 9,375,255).
Regarding Claim 11, Faller’031 teaches wherein the modular connection further includes a latch lock configured to selectively move from a locked configuration toward an unlocked configuration, wherein the clamp actuator connection comprises one of a catch groove or a catch member and the clamp body connection comprises the other of the catch groove or the catch member, wherein the catch groove is configured to removably receive the catch member for removable connection therebetween with the latch lock in the locked configuration, and wherein the latch lock is configured to release the catch member in the unlocked configuration for removal form the catch groove. 
In the same field of invention, Houser teaches different means of connection pieces to attach two detachable parts of an ultrasonic instrument together such as a latch and lock feature (seen in Fig. 8, also see Col. 14, ll. 19-Col. 15, ll. 7), which is an equivalent structure known in the art.  Therefore, because these two connection means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a latch and lock attachment means for pin and slot of Faller’031.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, neither of the references made of record teach wherein the clamp actuator connection comprises a radial capture lock and the clamp body connection comprises an outer surface of the clamp body, wherein the radial capture lock is configured to selectively move from a locked configuration toward an unlocked configuration, wherein the radial capture lock in the locked configuration is biased radially inwardly against the outer surface of the clamp body for removable connection therewith, and wherein the radial capture lock in the unlocked configuration is directed radially outwardly from the outer surface of the clamp body for removal of the clamp body therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        

/K.A.V/Examiner, Art Unit 3794